Name: Commission Regulation (EEC) No 1618/82 of 23 June 1982 laying down detailed rules limiting the granting of production aid for Williams pears preserved in syrup and for cherries preserved in syrupe
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 6 . 82 Official Journal of the European Communities No L 180/25 COMMISSION REGULATION (EEC) No 1618/82 of 23 June 1982 laying down detailed rules limiting the granting of production aid for Williams pears preserved in syrup and for cherries preserved in syrup Customs Tariff, shall be limited, for each proces ­ sing undertaking, to 67 01 % of the total quantity produced during the 1980/81 marketing year for processing undertakings existing in 1980 and to 67 01 % of the total quantity produced during the 1981 /82 marketing year for processing underta ­ kings set up in 1981 ,  in respect of hard cherries and other sweet cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited, for each processing undertaking, to 74-41 % of the total quantity produced during the 1980/81 marketing year for processing underta ­ kings existing in 1980 and to 74-41 % of the total quantity produced during the 1981 /82 marketing year for processing undertakings set up in 1981 ,  in respect of Morello cherries preserved in syrup, falling within subheading ex 20.06 B of the Common Customs Tariff, shall be limited for each processing undertaking, to 66-77 % of the total quantity produced during the 1980/81 marketing year for the processing undertakings existing in 1980 and to 66-77 % of the total quantity produced during the 1981 /82 marketing year for the processing undertakings set up in 1981 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 111 8/8 1 (2), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 1119/81 (3) fixed the quantities of Williams pears preserved in syrup which are eligible for aid at 74 100 tonnes, and the quantities of hard cherries and other sweet cherries and Morello cherries preserved in syrup which are eligible for aid at 26 850 tonnes and 52 800 tonnes respectively ; whereas it is appropriate to lay down provisions governing the distribution of the aforemen ­ tioned overall quantities among the various processing undertakings ; Whereas, for that purpose, the most recent reliable data available on total quantities produced should be used as a basis ; Whereas it is appropriate to specify the quantity of those preserved products in respect of which new undertakings may be eligible for aid ; Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Article 2 As regards the products listed in Article 1 , the percen ­ tage referred to in Article 6 (2) of Regulation (EEC) No 1530/78 (4), shall be fixed, for the 1982/83 marketing year, at 2 % of the overall quantity which is produced on the territory of each Member State and which is eligible for aid under Article 1 .HAS ADOPTED THIS REGULATION : Article 1 Article 3For the 1982/83 marketing year, production aid granted :  for Williams pears preserved in syrup, falling within subheading ex 20.06 B of the Common This Regulation shall enter into force on the dayfollowing its publication in the Official Journal of the European Communities. (') OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p . 10 . (3) OJ No L 118 , 30 . 4 . 1981 , p . 11 . (4) OJ No L 179, 1 . 7 . 1978 , p . 21 . No L 180/26 Official Journal of the European Communities 24. 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1982 . For the Commission Poul DALSAGER Member of the Commission